                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

GEORGE VANCE THOMPSON, III,

             Petitioner,

v.                                                  Case No: 2:18-cv-608-FtM-38CM

UNITED STATES OF AMERICA,

              Respondent.
                                          /

                                         ORDER1

       Petitioner George Vance Thompson, III, proceeding pro se, has filed a motion to

vacate, set aside, or correct an illegal sentence under 28 U.S.C. § 2255 constructively

filed on September 6, 2018.2 (Doc. 1). The motion challenges Thompson’s conviction

and sentence in the corresponding criminal case that the undersigned heard. See United



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
2 The Clerk received and docketed Petitioner’s § 2255 motion on September 10, 2018.

Under the “mailbox rule,” a prisoner’s motion is deemed filed on the date that he signed,
executed, and delivered his petition to prison authorities for mailing. Adams v. United
States, 173 F.3d 1339, 1341 (11th Cir. 1999). Here, the motion does not contain a date-
stamp indicating the date Petitioner delivered the motion to prison officials, nor did
Petitioner certify on what date he hand delivered the motion to prison officials for mailing.
(See Doc. 1 at 13). Consequently, absent evidence to the contrary, the Court deems the
date of filing for the motion to be September 6, 2018, as evidenced by the date stamp
affixed by Coleman Correctional Institution to the back of the envelope that contained the
motion for mailing.
States v. George Vance Thompson, III, No. 2:16-cr-136-FtM-38CM. Upon consideration

of the § 2255 motion and per the Rules Governing Section 2255 Cases for the United

States District Courts, it is ORDERED:

      1. On or before February 4, 2019, the Government must file an initial response

          to Petitioner’s motion that indicates why the relief sought in the motion should

          be denied.

      2. As part of the response required by paragraph one of this Order, the

          Government must also do the following:

             a. State whether Petitioner has used any other available federal remedies
                including any prior post-conviction motions and, if so, whether an
                evidentiary hearing was accorded to the movant in any federal court;

             b. Procure transcripts and/or narrative summaries in accordance with Rule
                5(b) of the Rules Governing Section 2255 Cases in the United States
                District Courts and file them concurrently with the initial response, but in
                no case later than thirty (30) days after the filing of the initial response;

             c. Summarize the results of any direct appellate relief sought by Petitioner
                to include citation references and copies of appellant and appellee briefs
                from every appellate proceeding;3 and

             d. Provide a detailed explanation of whether the motion was filed within the
                one-year limitation period set forth in 28 U.S.C. § 2255. If Respondent
                concludes that the petition was not filed within the limitation
                period, a limited response may be filed attaching only those
                portions of the record necessary to support the conclusion that the
                petition was not timely filed.




3  The Government must also indicate whether each claim was raised on direct appeal. If
any of the claims were not raised on direct appeal, the Government must indicate whether
it waives the defense concerning the failure to raise the claim on direct appeal. See Cross
v. United States, 893 F.2d 1287, 1289 (11th Cir. 1990). If any of the claims were raised
on direct appeal, the Government must indicate whether it waives the defense concerning
the re-litigation of claims that were previously raised and disposed of on direct appeal.
See United States v. Rowan, 663 F.2d 1034, 1035 (11th Cir. 1981).




                                             2
      3. In the future, Petitioner must mail one copy of every pleading, exhibit and/or

         correspondence, along with a certificate of service indicating the date an

         accurate copy was mailed, to the Assistant U.S. Attorney assigned to this case

         and listed on the docket.

      4. Petitioner must advise the Court of any change of address. Failure to do so

         may result in the case being dismissed for failure to prosecute.

      DONE and ORDERED in Fort Myers, Florida this 31st day of October 2018.




SA: FTMP-1
Copies: All Parties of Record
U.S. Attorney’s Office




                                          3
